Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered June 3, 1992, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officers.
Ordered that the judgment is affirmed.
We agree with the defendant’s contention, and the People concede, that under the facts of this case, the defendant did not effectively waive his right to appeal (see, People v DeSi*380mone, 80 NY2d 273, 282-283). However, upon review of the record, we find the defendant’s substantive contentions to be without merit.
We note that the defendant has failed to preserve for appellate review his challenge to the factual sufficiency of his plea allocution. The factual recitation at bar did not cast significant doubt as to the defendant’s guilt, and the court was not required to conduct a further inquiry to ensure that the plea was knowing and voluntary (see, People v Lopez, 71 NY2d 662). Under the circumstances, the defendant was required to move to vacate his plea in order to preserve his present challenge to the factual sufficiency of his plea allocution. Finally, we reject the defendant’s contention that the police arrested him without probable cause (see, People v Kennedy, 199 AD2d 537; People v Douglas, 185 AD2d 895). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.